Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Swope on 12/14/2021.
The application has been amended as follows: 

1. An electroplating apparatus for plating a rectangular substrate, the electroplating apparatus comprising:
a substrate holder that holds the substrate with opposed two sides of the substrate being coupled to a power supply;
an auxiliary electrode configured to assist the plating on the substrate; and
[[a]] at least one power feeding element configured to supply the auxiliary electrode with an electric power from the power supply,
wherein the rectangular substrate having a length L of the sides coupled to the power supply and a length W of sides not coupled to the power supply meeting a condition of:
0.8×L≤W≤L,
wherein
L≥169 mm; and
W≥211 mm,
wherein the at least one power feeding element is coupled to the auxiliary electrode at a center of the auxiliary electrode,
wherein the at least one power feeding element is further coupled to the auxiliary electrode by at least one point among (0, ±Cy), (±Cx, 0), and (±Cx, ±Cy),
wherein Cy using mm as a unit is a value meeting conditions of:
0.3224L − 9.2 ≤ Cy; andCy ≤ 0.3224L + 30.8, [[while]]
and wherein Cx using mm as a unit is a value meeting conditions of:
0.5727W − 120.8 ≤ Cx; and
Cx ≤ 0.5727W − 100.8,
where a direction along the sides of the substrate not coupled to the power supply is an x-direction, a direction along the sides of the substrate coupled to the power supply is a y-direction, and a coordinate of a coupling portion of the at least one power feeding element with the auxiliary electrode at the center of the auxiliary electrode is (0, 0).

2. The electroplating apparatus according to claim [[5]] 1, wherein
the substrate has a substrate area S larger than 0.14 m2 and 0.27 m2 or less, and
at least one power feeding element is y).

3. The electroplating apparatus according to claim [[5]] 1, wherein
the substrate has a substrate area S larger than 0.23 m2 and 0.33 m2 or less, and
the at least one power feeding element is y), and (±Cx, 0).

4. The electroplating apparatus according to claim [[5]] 1, wherein
the substrate has a substrate area S larger than 0.29 m2 and 0.34 m2 or less, and
the at least one power feeding element is y), and (±Cx, ±Cy).

5. The electroplating apparatus according to claim [[5]] 1, wherein
the substrate has a substrate area S larger than 0.36 m2, and
the at least one power feeding element is y), (±Cx, 0), and (±Cx, ±Cy).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Keigler et al., U.S. Patent App. Pub. No. 2017/0372937 A1 [hereinafter Keigler]. Keigler teaches plating a 
However, Keigler and the prior art of record do not teach “wherein the at least one power feeding element is further coupled to the auxiliary electrode by at least one point among (0, ±Cy), (±Cx, 0), and (±Cx, ±Cy),
wherein Cy using mm as a unit is a value meeting conditions of:
0.3224L − 9.2 ≤ Cy; andCy ≤ 0.3224L + 30.8, 
and wherein Cx using mm as a unit is a value meeting conditions of:
0.5727W − 120.8 ≤ Cx; and
Cx ≤ 0.5727W − 100.8,
where a direction along the sides of the substrate not coupled to the power supply is an x-direction, a direction along the sides of the substrate coupled to the power supply is a y-direction, and a coordinate of a coupling portion of the at least one power feeding element with the auxiliary electrode at the center of the auxiliary electrode is (0, 0).”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If Applicants wish to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicants may schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HO-SUNG CHUNG/Examiner, Art Unit 1794                                     
/HARRY D WILKINS III/Primary Examiner, Art Unit 1794